The appeal in this case was improvidently taken, and must be dismissed, for that no sufficient judgment or order has been made in the circuit court to sustain an appeal.
The only judgment found in this record is an order of the court sustaining defendant's demurrer to plaintiff's complaint. "A judgment sustaining a demurrer to the complaint is not a final judgment from which an appeal will lie." Wise v. Spears,200 Ala. 695, 76 So. 869; Gibbs v. Southern Express Company,201 Ala. 506, 78 So. 860; Eslava v. Jones, 79 Ala. 287, 288.
Appeal dismissed.